Title: To Alexander Hamilton from Samuel C. Seely, 9 July 1799
From: Seely, Samuel C.
To: Hamilton, Alexander


          
            Sir
            July 9, 1799
          
          In my letter to you and the Secratary at War I mentioned my wish to obtain a Regiment in the twenty-four ordered to be arranged. But since, on reflection it hath occurd to me, that perhaps application may have been made by some officer, or officers of superior rank in the late war, to me; whose pretentions to Military services, may at least be eaqual to mine. In which case if I, am appointed to a Regiment, I shall supercede their Just, right and injure their feelings, both of which I wish to avoid; on those considerations Sir You will permit me to say, that if I am appointed to a Battalion of Riflemen and am not superceded by any officer of inferior rank in the late Army, I will think myself honored by the appointment. More particularly as I am sensible of having it in my power to procure real Amaricans & real riflemen in the Neighborhood where I live to serve with me—
          I have the honor to be with every sentiment of Esteem Your very Huml. Servt
          
            Samuel Seely
          
          
            July 9th. 1799.
          
          Honl. Majr. Genl. A. Hamilton
        